DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on October 26, 2022. Claim 1 has been amended. Claim 2 has been canceled. Claims 10-15 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over LASKARIS (US 2012/0103435 A1) in view of Helfgott (US 7,886,837 B1).
With regard to claim 1, LASKARIS discloses a control device for operating a fire extinguisher system (Fig. 1) of a fire-fighting vehicle (Para. [0003]), the fire extinguisher system comprising: at least one hose  having an extinguisher nozzle (downstream of pump5) arranged at an end of the hose by which a pressurized extinguishing fluid is released, a conveying pump (5) for pressurized conveying of the extinguishing fluid in the hose toward the extinguisher nozzle, a first supply line (Fig. 1) to the conveying pump from a tank (1) of a fire extinguisher device, a second supply line (Fig. 1) to the conveying pump from a stationary extinguishing fluid source (3), a valve system (4 and 6) connected upstream of the conveying pump (5), wherein the first supply line and the second supply line are connected to the valve system (Fig. 1), the valve system is a multi-port valve (Fig. 1), wherein the multi-port valve switches at a pressure threshold (Para. [0003]), wherein in a first position of the multi-port valve (4 and 6), the conveying pump (5) is connected to the tank (1), wherein the supply of extinguishing fluid from the tank is switched away from the tank and to the stationary extinguishing fluid source (3), if the pressure threshold is present at the multi-port valve in the second supply line (Para. [0003]).
However, LASKARIS does not disclose a controller adapted to function as an operations center, the multi-port valve comprises a motor-driven pressure-controlled valve, wherein in a first position of the multi-port valve, the conveying pump is connected to the tank, control lines connecting the multi-port valve to the controller.
Helfgott teaches a control device for operating a fire extinguisher system, the fire extinguisher system comprising a controller (120 Fig. 4) adapted to function as an operations center, a multi-port valve (117) and the multi-port valve comprises a motor-driven pressure-controlled valve, wherein the multi-port valve switches at an adjustable pressure threshold (Col. 9 lines 50-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LASKARIS, by incorporating the control system (10) as taught by Helfgott to the valve system (4 and 6) of LASKARIS, for the benefit of providing automatic fluid switching mechanism (Col. 9 lines 50-54). 
With regard to claim 3, the device of LASKARIS as modified by Helfgott discloses the invention as disclosed in the rejection of claim 1 above. LASKARIS further discloses the multi-port valve (117) is controlled via pressure present at the multi-port valve in the second supply line (Para. [0003]).
With regard to claim 4, the device of LASKARIS as modified by Helfgott discloses the invention as disclosed in the rejection of claim 1 above. LASKARIS further discloses pressure present at the multi-port valve (4 and 6) in the second supply line (Fig. 1) can be defined with a pump (fire hydrant).
With regard to claim 6, the device of LASKARIS as modified by Helfgott discloses the invention as disclosed in the rejection of claim 1 above. LASKARIS in view of Helfgott further discloses a flow connection between the tank (1) and the pump (5) in a loaded state of the multi-port valve (Fig. 1).
With regard to claim 8, the device of LASKARIS as modified by Helfgott discloses the invention as disclosed in the rejection of claim 1 above. LASKARIS in view of Helfgott further discloses the switching position of the multi-port valve is displayed (by flow indicator transmitter 116 of Helfgott).
With regard to claim 9, the device of LASKARIS as modified by Helfgott discloses the invention as disclosed in the rejection of claim 1 above. LASKARIS in view of Helfgott further discloses the multi-port valve is a switch valve (Para. [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752